Edwin Martin and Esther
                                                                   Martin, Individually and as
                                                                  Representative of the Estate of



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2014

                                      No. 04-13-00868-CV

                        FORT DUNCAN MEDICAL CENTER INC.,
                                    Appellant

                                                v.

 Edwin MARTIN and Esther Martin, Individually and as Representative of the Estate of Robert
                                       Martin,
                                      Appellees

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 10-12-26093-MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

                                         ORDER
        This is an accelerated appeal. Appellees’ brief was originally due on March 13, 2014.
On March 12, 2014, appellees requested an extension of time in which to file a brief, stating the
parties had informally reached a settlement. This court granted the extension until April 14,
2014. Neither the brief nor a second motion for an extension of time has been filed.

        On April 15, 2014, the clerk of this court contacted appellees and was informed that the
parties were in the process of finalizing the settlement documents and would be filing a motion
to dismiss. A motion to dismiss has not been filed.

       Appellees are represented on appeal by Mr. Manuel C. Maltos. Mr. Maltos is hereby
ORDERED to file, no later than May 19, 2014, a joint motion to dismiss or a motion for
extension of time in which to file appellees’ brief. If Mr. Maltos files a motion for extension of
time based upon the settlement negotiation, he must state in detail the status of the settlement
negotiation and provide a date by which a motion to dismiss will be filed. If Mr. Maltos does not
respond by May 19, 2014, this appeal will be set at issue without benefit of an appellees’ brief.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court